Citation Nr: 1041642	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  96-37 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.

2.  Whether the reduction and termination of VA death pension 
benefits due to excessive income was proper.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from February 1945 to July 1946, 
from February 1949 to July 1950, and from April 1951 to November 
1961.  He died in November 1986.  The appellant is his surviving 
spouse.

This appeal comes before the Board of Veterans' Appeals (the 
Board) from September 1995 and February 1999 decisions of the Los 
Angeles, California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In December 2004, the Board denied the claim for DIC under the 
provisions of 38 U.S.C.A. § 1318 and remanded the claim regarding 
the propriety of the reduction and termination of death pension 
to the agency of original jurisdiction (AOJ).  The appellant 
appealed the December 2004 Board denial to the United States 
Court of Appeals for Veterans Claims (Court).

Pursuant to a September 2006 Joint Motion for Remand (Joint 
Motion), filed by the parties, the Court vacated that portion of 
the December 2004 Board decision that denied DIC under the 
provisions of 38 U.S.C.A. § 1318, and remanded the claim to the 
Board for additional development, to include ensuring that proper 
notice was sent, and consideration of whether hypothetical 
entitlement was applicable under the Court's holding in Rodriguez 
v. Nicholson, 19 Vet. App. 275, 291 (2006) (subsequently reversed 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir 
2008)).  As no decision had yet been reached on the remanded 
claim regarding the propriety of the reduction and termination of 
death pension benefits, that issue was not subject to the Joint 
Motion.  

In July 2007, the Board remanded the DIC claim for development 
specified in the Joint Motion, and remanded the death pension 
reduction issue for readjudication of the claim, as had been 
specified in the Board's December 2004 remand, but not completed.  
The case has since been returned to the Board for further 
appellate action.

The Board notes that, in June 2009, the RO denied the appellant's 
application to reopen a claim seeking service connection for the 
cause of the Veteran's death under the provisions of 38 U.S.C.A. 
§ 1310.  A copy of that decision is contained in the claims file.  
The record before the Board includes no notice of disagreement 
received within a year of the June 2, 2009 posting of that 
decision.  However, the appellant's representative offered 
written argument on that matter in its September 2010 informal 
hearing.  Should the appellant or her representative believe that 
an appeal of that issue has been timely initiated, this matter 
should be raised with the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The RO sent the appellant a letter on April 9, 2009 containing 
updated information regarding her DIC claim in light of the 
Federal Circuit decision in Rodriguez v. Peake, cited above.  In 
response to this letter, on April 29, 2009, the appellant 
submitted additional written argument on a VA Form 9.  In the box 
regarding hearing preferences, the appellant indicated that she 
wanted a Board hearing at the RO.  It does not appear that this 
request has been acknowledged.  Such hearings are scheduled by 
the RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

A Travel Board hearing should be scheduled in 
accordance with the docket number of this 
appeal.  The appellant should be notified of 
the time and place to report for the 
scheduled hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


